Name: 89/578/EEC: Council Decision of 30 October 1989 amending for the third time Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  means of agricultural production;  health
 Date Published: 1989-11-07

 Avis juridique important|31989D057889/578/EEC: Council Decision of 30 October 1989 amending for the third time Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free Official Journal L 322 , 07/11/1989 P. 0022 - 0022*****COUNCIL DECISION of 30 October 1989 amending for the third time Decision 88/303/EEC recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free (89/578/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/360/EEC (2), and in particular Article 4b (1) (c) thereof, Having regard to the proposal from the Commission, Whereas Decision 88/303/EEC (3), as last amended by Decision 89/383/EEC (4), recognizes certain parts of the territory of Belgium, the Federal Republic of Germany, France, Greece, the Netherlands and Spain as being officially swine fever free and certain parts of the Federal Republic of Germany, France, Greece and Italy as being swine fever free; Whereas, in a certain part of the territory of Belgium, swine fever has not been detected for more than one year; whereas vaccination against swine fever has not been authorized for at least the preceeding 12 months; whereas the holdings concerned contain no pigs which have been vaccinated against swine fever during the previous 12 months; whereas, consequently, this part of the territory fulfils the requirements for being recognized as officially swine fever free for the purpose of intra-Community trade; Whereas, within the framework of an eradication plan, the Commission, by Decision 89/224/EEC (5), as amended by Decision 89/553/EEC (6), has recognized certain regions in Belgium as being officially swine fever free, HAS ADOPTED THIS DECISION: Article 1 Decision 88/303/EEC is hereby amended as follows: 1. In chapter 5 of Annex I the following is inserted as seventh indent: '- West Flanders.' 2. In chapter 2 of Annex II the indent is replaced by: '- the province of Antwerp.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 October 1989. For the Council The President J.-P. SOISSON (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 153, 6. 6. 1989, p. 29. (3) OJ No L 132, 28. 5. 1988, p. 76. (4) OJ No L 181, 28. 6. 1989, p. 48. (5) OJ No L 92, 5. 4. 1989, p. 25. (6) OJ No L 300, 18. 10. 1989, p. 18.